                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LEORA RILEY and TERRI OZBURN,                 )
Individually and on behalf of                 )
all others similarly situated,                )
                                              )
                           Plaintiffs,        )                      CIVIL ACTION
v.                                            )
                                              )                      No. 18-2337-KHV
PK MANAGEMENT, LLC, et al.,                   )
                                              )
                           Defendants.        )
______________________________________________)

                                  MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiffs’ Motion For Leave To File Under Seal (Doc.

#242) filed September 16, 2019. For reasons stated below, the Court overrules plaintiffs’ motion.

          Plaintiffs ask the Court to seal the second page of Exhibit X to their Motion To Certify

Class (Doc. #239). This page consists of information about an inspection by the United States

Department of Housing and Urban Development (“HUD”), including the number of units

inspected, occupancy rate information and bed bug sightings. Plaintiffs base their request on the

Protective Order (Doc. #45) that U.S. Magistrate Judge Teresa J. James entered on September 28,

2018.

          Federal courts have long recognized a common-law right of access to judicial records.

Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). This right stems from the fundamental

public interest in understanding disputes that are presented to a public forum for resolution. Crystal

Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980). The public interest in judicial

proceedings is intended to ensure that courts are fair and judges are honest. Id. In determining

whether documents should be sealed, the Court weighs the public interest, which it presumes is
paramount, against the interests advanced by the parties. Id.; Helm v. Kansas, 656 F.3d 1277,

1292 (10th Cir. 2011). Parties seeking to overcome the presumption of public access must show

that some significant interest which favors non-disclosure outweighs the public interest in access

to court proceedings and documents. See Mann, 477 F.3d at 1149; see also Colony Ins. Co. v.

Burke, 698 F.3d 1222, 1241 (10th Cir. 2012). The parties must articulate a real and substantial

interest that justifies depriving the public of access to records that inform the Court’s decision-

making process. See Colony Ins., 698 F.3d at 1241; see also Williams v. FedEx Corp. Servs., 849

F.3d 889, 905 (10th Cir. 2017).

          Here, plaintiffs ask the Court to seal the second page of Exhibit X because HUD marked

it as “confidential” pursuant to the protective order. Plaintiffs do not address how their interests

in non-disclosure of the information outweighs the public interest in open courts. Accordingly,

the Court overrules plaintiffs’ motion to seal. See Helm, 656 F.3d at 1292 (parties cannot

overcome presumption against sealing records simply by showing that records subject to protective

order in district court).

          IT IS THEREFORE ORDERED that Plaintiffs’ Motion For Leave To File Under Seal

(Doc. #242) filed September 16, 2019 is OVERRULED.

          Dated this 9th day of October, 2019 at Kansas City, Kansas.

                                                          s/ Kathryn H. Vratil
                                                          KATHRYN H. VRATIL
                                                          United States District Judge




                                                -2-
